 



Exhibit 10.4
Form of Award Agreement
(Non-Qualified Stock Option)

     
Name of employee:
  (Employee name)
 
   
Name of plan:
  1997 Stock Incentive Plan, as amended
 
   
Date of option grant:
  February 21, 2008
 
   
Number of option shares:
  xx,xxx
 
   
Option price per share:
  $52.69
 
   
Vesting schedule:
  xx,xxx shares                     February 21, 2011
 
  xx,xxx shares                     February 21, 2012
 
   
Expiration date:
  February 21, 2018

     Arch Coal, Inc. (“Arch Coal”) hereby confirms this grant of a non-qualified
stock option to purchase shares of Arch Coal, Inc. common stock (the “Option”)
to the above-named employee (“Employee”). The terms of this Award Agreement and
the 1997 Stock Incentive Plan, as amended (the “Plan”), shall govern the Option
all respects. Capitalized terms used in this Award Agreement but not otherwise
defined herein shall have the meanings assigned to them in the Plan.
     Subject to the terms of the Plan, the Option granted hereunder shall vest
and become exercisable based on the vesting schedule described above. Upon
Retirement, the vested portion of the Option shall remain exercisable for the
lesser of (i) a period of five years from the date of Retirement or (ii) the
remaining term of the Option and thereafter shall be forfeited if not exercised.
In addition, the Option can become exercisable upon the occurrence of other
events as specified in the Plan.
     Nothing in the Plan or this Award Agreement should confer on any Employee
any right to continue in the employment of Arch Coal or interfere in any way
with the right of Arch Coal to terminate Employee’s employment at any time.
     This Award Agreement shall not be valid unless signed by the Employee and
returned to the Human Resources Department.

            Arch Coal, Inc.
      Sheila B. Feldman
Vice President – Human Resources
 

     I hereby accept the Option granted above under the terms and conditions of
the Plan and this Award Agreement. I also acknowledge that I have received a
copy of the Plan.

     
Date:                                         
  Employee:                                         

 